Case 20-00118 Filed 05/06/20 Entered 05/06/20 11:13:55 Doc#9 Page 1of 20

Valerie M Therrien PC AK LBF 37A
208 Barnette Street [12/18]
Fairbanks, Alaska 99701

Telephone: 907-452-6195

Fax: 907-456-5949 F | l

Email: vmtpel@gmail.com F D

Attomey for: Debtor MAy G
UNITED STATES BANKRUPTCY COURT “ 2020

“8S, p LE,
DISTRICT OF ALASKA iy ANKRUP Ty
In re: Case No. 20-000 /“? Ore
Chapter 13 CLERK
Jacob Ray Wenger, individually and d/b/a Far North DECLARATION RE: ELECTRONIC FILING
Construction & Excavating, d/b/a JRW Matco Tools [INDIVIDUALS]

Debtor(s).

 

PART I - DECLARATION OF DEBTOR(S)
I Jacob Ray Wenger, individually and d/b/a Far North Construction & Excavating, d/b/a JRW Matco Tools

the undersigned debtor(s), Hereby declare under penalty of perjury that the information given or to be given my [our]
attorney and the information provided in the following electronically-filed documents and any amendments thereto, is or
will be true and correct: petition; statements; schedules; Verification of Creditor Matrix (AK LBF 40); Official Form 423;
Official Form 2830; any notice of address change; any report required under Federal Rule of Bankruptcy Procedure
1019(5); chapter 11, 12 or 13 plan (if this is a case under such chapter); and any chapter 11 disclosure statement
(hereinafter referred to as the “Documents”). 1 [We] consent to my [our] attorney sending my [our] Documents to the
United States Bankruptcy Court electronically. I [We] understand that this Declaration re: Electronic Filing is to be filed
with the Clerk of Court not later than 14 days following the date the petition is electronically filed. I [We] understand that
failure to file the signed original of this Declaration with the Bankruptcy Court will result in the dismissal of my [our]
case after a hearing on shortened time of no less than seven days’ notice.

If debtor is an individual whose debts are primarily consumer debts and has chosen to file under chapter 7: | am
[We are] aware that I [we] may proceed under chapter 7, 11, 12 or 13 of Title 11, United States Code, understand
the relief available under each such chapter, and choose to proceed under chapter 7. I [We] request relief in
accordance with the chapter specified in my [our] related petition.

Dated: PLL Db ee
Signed: ‘dle eae LG

Jacob Ray{W enger, individually and d/b/a
Far North Construction & Excavating, d/b/a JRW Matco Tools

 

PART IT - DECLARATION OF ATTORNEY

I declare under penalty of perjury that the debtor(s) signed this form before | electronically submitted the
Documents (as that term is defined above). Before filing, I will give the debtor(s) a copy of all documents to be filed with
the United States Bankruptcy Court, and have followed all other requirements of electronic filing promulgated by
PACER. I further declare that | have examined or will examine the debtor(s)’ Documents and any amendments thereto,
and, to the best of my knowledge and belief, they are or will be true, correct, and complete. I further declare that I have
informed the debtor(s) that [he or she or they] may proceed under chapter 7, 11, 12 or 13 of Title 11, United States Code,
and have explained the relief available under each such chapter. This declaration is based on all information of which I
have knowledge.

Valerie M Therrien PC
Hy <e HK A, ae
Dated: SYS BBO Y Atthee Gis Sits Attu

Attorney for Debtor(s)

 

 
Case 20-00118 Filed 05/06/20 Entered 05/06/20 11:13:55 Doc#9 Page 2 of 20

gage |

. Oy %

Oa ee - . - : - . — came tee tape tet en lS ee aren ee ne ee Te Dr ae came nti

 
